NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0481n.06

                                           No. 22-3385

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                     FILED
                                                                                   Nov 29, 2022
                                                          )                    DEBORAH S. HUNT, Clerk
 MARK SNYDER,
                                                          )
        Plaintiff-Appellant,                              )
                                                          )      ON APPEAL FROM THE
                v.                                        )      UNITED STATES DISTRICT
                                                          )      COURT     FOR      THE
 U.S. BANK NATIONAL ASSOCIATION,                          )      SOUTHERN DISTRICT OF
        Defendant-Appellee.                               )      OHIO
                                                          )
                                                          )


Before: SUTTON, Chief Judge; GRIFFIN and NALBANDIAN, Circuit Judges.

       GRIFFIN, Circuit Judge.

       Defendant U.S. Bank terminated plaintiff Mark Snyder’s employment following

complaints about his work behavior. Yet Snyder contends the dismissal was impermissible as it

interfered with, and was in retaliation for, approved leave under the Family and Medical Leave

Act (“FMLA”), 29 U.S.C. § 2601 et seq., that occurred around the same time. On appeal, he

contends that the district court erred in granting summary judgment in favor of U.S. Bank. We

disagree and affirm.

                                                 I.

       Snyder began working for U.S. Bank in March 2002 as a financial analyst. At the time of

the events pertinent to this case, he had been promoted to a financial director position, in which he

managed a joint venture between U.S. Bank and Kroger, a larger grocer.
No. 22-3385, Snyder v. U.S. Bank Nat’l Ass’n


       Snyder’s unfortunate “personal adversity” issues began in 2017. He was arrested in

February 2017 after an incident with an ex-girlfriend involving a gun; he eventually pleaded guilty

to attempted confinement. He did not tell U.S. Bank, as he did not feel “obligated” to do so under

company policy. When he missed work obligations due to his probation, he told U.S. Bank that it

was for a “personal situation.” Snyder began using cocaine later that year and, in October 2017,

he was arrested and charged with possession of drugs and operating a vehicle under the influence.

Shortly thereafter, he requested, and U.S. Bank granted, FMLA leave due to a “health condition.”

Snyder later suffered a stroke on October 23, 2017.

       Snyder returned to work in January 2018. On his first day back, he received his 2017

performance review, which was altogether positive. However, Snyder admitted to having residual

physical and behavioral conditions from the stroke, such as depression, agitation, and anxiety.

Complaints about Snyder’s behavior soon emerged. One of Snyder’s employees, Brian Henson,

reported to Snyder’s supervisor, Johnnie Carroll, that he felt unsafe around Snyder. Henson also

told Carroll about Snyder’s gun charges from 2017; Snyder was combative and confrontational

during the subsequent investigation but was still allowed to return to work. Sometime thereafter,

Snyder asked to work indefinitely from home, but Carroll did not allow him to do so because of

his behavior issues. Other unsolicited complaints about Snyder followed from both U.S. Bank and

Kroger employees. These issues led to an official warning from U.S. Bank in May 2018, which

detailed, among other things, Snyder’s behavioral issues at work and failure to notify U.S. Bank

of his real reasons for missing work.      It explained that failure to meet the outlined work

expectations could result in other disciplinary actions, including termination of employment.

       On June 4, 2018, the situation between Carroll and Snyder boiled over. Without being

asked to do so, Snyder’s assistant, Marcia Kleinhenz, had recorded Snyder’s time at work, and she


                                                -2-
No. 22-3385, Snyder v. U.S. Bank Nat’l Ass’n


passed those records to Carroll. Carroll sent these notes to Snyder, asking for his comment. Snyder

confronted Kleinhenz in some fashion (the parties dispute the exact events); regardless, Carroll

afterward sent an e-mail to human resources, explaining that Snyder’s behavior “is consistent with

his issues of attempting to intimidate people” and “I no longer think [Snyder’s] situation is

redeemable and feel I need to act.” He asked for “guidance on next steps[.]” Carroll later stated

that he made the decision to terminate Snyder’s employment that evening.

       That evening, Snyder suffered a nervous breakdown at a casino and was hospitalized. The

following day, he (or a doctor acting on his behalf) requested FMLA leave. That leave was

granted. However, Carroll and others from human resources contacted Snyder on June 22, 2018,

to inform him that U.S. Bank was terminating his employment. A letter was sent on June 27,

informing Carroll that his termination date would be finalized following the end of Snyder’s

FMLA leave. That termination became effective on December 28, 2018, and it was ratified by

U.S. Bank’s Board of Directors within a month. Snyder has not found new work since then as his

doctor has not determined he’s ready to return to work.

       Snyder filed suit in Ohio state court in April 2020, alleging retaliation for and interference

with FMLA leave, among other state law claims. U.S. Bank removed the case, citing the federal

FMLA questions. The district court ultimately granted summary judgment in favor of U.S. Bank

in March 2022 on the FMLA claims and remanded the state law claims back to Ohio state court.

Snyder timely appealed.

                                                II.

                                                A.

       We review de novo the grant of summary judgment. Seeger v. Cincinnati Bell Tel. Co.,

LLC, 681 F.3d 274, 281 (6th Cir. 2012). Summary judgment is appropriate “if the movant shows


                                                -3-
No. 22-3385, Snyder v. U.S. Bank Nat’l Ass’n


that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). We view the facts and resulting inferences “in the light

most favorable to the nonmoving party.” Seeger, 681 F.3d at 281 (citation omitted). “The mere

existence of some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there be no genuine issue of

material fact.” Id. (internal quotation marks omitted).

                                                B.

       Snyder contends that the district court erred in granting summary judgment to U.S. Bank

on both the FMLA interference and retaliation claims. Under the FMLA, an employee may take

up to “12 workweeks of leave during any 12-month period” for “a serious health condition that

makes the employee unable to perform the functions of the position of such employee.” 29 U.S.C.

§ 2612(a)(1)(D). When that leave is over, that employee is entitled “to be restored by the employer

to the position of employment held by the employee when the leave commenced” or “to an

equivalent position with equivalent employment benefits, pay, and other terms and conditions of

employment.” 29 U.S.C. § 2614(a)(1)(A)–(B). But the FMLA does not entitle an employee to

“any right, benefit, or position of employment other than any right, benefit, or position to which

the employee would have been entitled had the employee not taken the leave.” 29 U.S.C.

§ 2614(a)(3)(B). The FMLA prohibits an employer from “interfer[ing] with, restrain[ing], or

deny[ing] the exercise of or the attempt to exercise, any right provided” by the FMLA. 29 U.S.C.

§ 2615(a)(1). An employer may also not “discharge or in any other manner discriminate,” i.e.,

retaliate, “against any individual for opposing any practice made unlawful” by the FMLA.

29 U.S.C. § 2615(a)(2).




                                                -4-
No. 22-3385, Snyder v. U.S. Bank Nat’l Ass’n


        Our court applies the McDonnell Douglass burden-shifting framework to both FMLA

interference and retaliation claims. See Donald v. Sybra, Inc., 667 F.3d 757, 762–63 (6th Cir.

2012). See also McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–03 (1973). Under that

framework, the plaintiff first has the burden to show a “prima facie case of discrimination.”

Skrjanc v. Great Lakes Power Serv. Co., 272 F.3d 309, 315 (6th Cir. 2001). If that is done, the

burden shifts to the defendant to “articulate a legitimate, nondiscriminatory reason” for the

challenged conduct. Id. If the defendant does so, the plaintiff then has the burden to demonstrate

that the reason is pretext. Id.

                                                C.

        We begin with Snyder’s interference claim. To present a prima facie case of interference,

Snyder must show that “(1) [he] was an eligible employee, (2) the defendant was an employer as

defined under the FMLA, (3) [he] was entitled to leave under the FMLA, (4) [he] gave the

employer notice of her intention to take leave, and (5) the employer denied the employee FMLA

benefits to which [he] was entitled.” Edgar v. JAC Prods., Inc., 443 F.3d 501, 507 (6th Cir. 2006).

The employer’s intent is not a relevant part of this inquiry; however, the employer’s action “does

not constitute a violation if the employer has a legitimate reason unrelated to the exercise of FMLA

rights for engaging in the challenged conduct.” Id. at 507–08.

        The parties’ dispute centers around the fifth prong: that Snyder was denied FMLA benefits

to which he was entitled. As for the first step, Snyder argues that there is a genuine issue of

material fact as to when his employment was terminated—though the process could have started

on June 4 before he took FMLA leave, the evidence suggests that U.S. Bank did not actually

terminate him until after he took leave. Because Snyder is generally entitled to reinstatement from

FMLA leave, 29 U.S.C. § 2614(a)(1)(A), he has established a prima facie case of FMLA


                                                -5-
No. 22-3385, Snyder v. U.S. Bank Nat’l Ass’n


interference.1   Similarly, U.S. Bank has carried its burden to present a legitimate, non-

discriminatory reason for his termination. Carroll received multiple complaints about Snyder’s

behavior, U.S. Bank had learned about Snyder’s arrests, and Snyder had confronted Kleinhenz (in

some manner) about her decision to track his time in the office. U.S. Bank cites these as the real

reasons for Snyder’s departure, thereby satisfying the second step.

       The crux of the debate is the third McDonnell Douglas prong. The burden shifts back to

Snyder to demonstrate that there are genuine issues of material fact regarding whether U.S. Bank’s

reasons were pretextual, but this is where he falls short. Snyder argues that his performance

reviews had always been good before the stroke and that, because he was terminated after he took

his second FMLA leave, there’s a question of fact as to whether the leave was the tipping point for

his termination. While we agree that the evidence suggests that Snyder had been a good employee

before his stroke and that he was officially terminated in December 2018 after he took his second

FMLA leave, this evidence alone does not create a dispute of material fact that the FMLA leave

itself was the trigger for his departure. Cf. Seeger, 681 F.3d at 281. Rather, the undisputed

evidence shows that the June 4 confrontation between Kleinhenz and Snyder was the proverbial

point of no return. It was at that point that Carroll, before learning of Snyder’s nervous breakdown,

decided to fire Snyder, communicating to human resources that Snyder’s behavior was “consistent

with his issues of attempting to intimidate people,” that his situation was not “redeemable,” that

Carroll “need[ed] to act,” and that he wanted “guidance on next steps.” Snyder argues that this

was simply a request for guidance, not firing, and posits instead that the FMLA leave, which began

the next day, was the real tipping point. But Snyder has no further evidence to support that point,


       1
          Notably, Snyder does not challenge that he was denied FMLA leave to which he was
entitled; his argument is only that he was denied reinstatement to his position under
§ 2614(a)(1)(A).
                                                -6-
No. 22-3385, Snyder v. U.S. Bank Nat’l Ass’n


rendering his theory pure speculation. See K.V.G. Props., Inc. v. Westfield Ins. Co., 900 F.3d 818,

823 (6th Cir. 2018) (“[A] party may not avoid summary judgment by resorting to speculation,

conjecture, or fantasy.” (internal quotation marks and citation omitted)). His conclusion is not a

reasonable inference to be drawn from the context in which this e-mail was sent as the evidence

shows that Snyder was no longer going to have a job before he took his FMLA leave. See Hoge

v. Honda of Am. Mfg., Inc., 384 F.3d 238, 245 (6th Cir. 2004) (“[A]n employer need not restore

an employee who would have lost his job or been laid off even if he had not taken FMLA leave.”).

In that absence, Snyder’s argument thus relies solely on the timing of his discharge. Timing, in

conjunction with other evidence, can establish pretext, see Arban v. West Publ’g Corp., 345 F.3d

390, 402–03 (6th Cir. 2003), but “temporal proximity is insufficient in and of itself to establish

that the employer’s nondiscriminatory reason for discharging an employee was in fact pretextual.”

Skrjanc, 272 F.3d at 317. Because Snyder fails to present evidence showing a genuine issue of

material fact as to whether U.S. Bank’s reason for termination was pretextual, Seeger, 681 F.3d at

281, we conclude that the district court properly granted summary judgment in favor of U.S. Bank

on the interference claim.2

                                                D.

       We turn next to Snyder’s retaliation claim. To present a prima facie case of retaliation (or

discrimination), Snyder must show that “(1) [he] availed [himself] of a protected right under the

FMLA by notifying [U.S. Bank] of [his] intent to take leave, (2) [he] suffered an adverse

employment action, and (3) that there was a causal connection between the exercise of [his] rights


       2
          With this conclusion, we need not address U.S. Bank’s unpreserved but alternative
argument for affirmance that no interference occurred because Snyder was unable to return to work
at the end of his 12-week leave period. See Edgar, 443 F.3d at 506–07 (“[A]n employer does not
violate the FMLA when it fires an employee who is indisputably unable to return to work at the
conclusion of the 12–week period of statutory leave.”).
                                                -7-
No. 22-3385, Snyder v. U.S. Bank Nat’l Ass’n


under the FMLA and the adverse employment action.” Edgar, 443 F.3d at 508. Unlike the

interference theory, the employer’s motive is relevant—“retaliation claims impose liability on

employers that act against employees specifically because those employees invoked their FMLA

rights.” Seeger, 681 F.3d at 282 (quoting Edgar, 443 F.3d at 508). Thus, the central issue is

whether the adverse action occurred because of a “prohibited reason” or, instead “for a legitimate

nondiscriminatory reason.” Id.

        Snyder posits that he has met his burden of proof because there is a “low threshold of proof

necessary to establish a prima facie case of retaliatory discharge,” id. at 283, and that, in the context

of FMLA retaliation, “close proximity alone can be sufficient to establish a prima facie case,”

Appellant Brief, p. 21 (citing Santoli v. Vill. of Walton Hills, No. 1:12CV1022, 2015 WL 1011384,

at *6 (N.D. Ohio Mar. 3, 2015)). However, as in the interference context, while temporal

proximity “may constitute evidence of a causal connection,” Bryson v. Regis Corp., 498 F.3d 561,

571 (6th Cir. 2007) (emphasis added; citation omitted), “the law in this circuit is clear that temporal

proximity cannot be the sole basis for finding pretext,” Seeger, 681 F.3d at 285 (emphasis added).

In other words, Snyder must still present evidence in addition to his temporal proximity evidence

to pass summary judgment.

        He cannot do so. As with his interference theory, Snyder notes evidence that he had been

a good employee before he took FMLA leave for his stroke and theorizes that he was pushed out

of the company after he took leave. Even assuming arguendo that this passes the prima facie stage,

it does not establish a genuine issue of material fact regarding whether U.S. Bank’s proffered

reason for terminating Snyder’s employment (complaints about his behavioral issues) was

pretextual. Carroll decided to terminate Snyder on June 4, and the e-mail sent that day set Snyder’s

termination in motion. Snyder cites no evidence supporting his theory that it was the FMLA leave,


                                                  -8-
No. 22-3385, Snyder v. U.S. Bank Nat’l Ass’n


not the numerous complaints into his behavior, that was the reason for his termination. Cf. K.V.G.

Props., 900 F.3d at 823. Thus, the only evidence he has supporting his theory is timing, which by

itself is insufficient. See Seeger, 681 F.3d at 285. Accordingly, the district court did not err in

granting summary judgment in favor of U.S. Bank on the retaliation claim.

                                               III.

       For the foregoing reasons, we affirm the judgment of the district court.




                                                -9-